Title: To Thomas Jefferson from Alexander Hamilton, [31 August 1791]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, 31 Aug. 1791]

Mr. Hamilton presents his compliments to the Secretary of State. He would think the turn of expression on the whole safer, if instead of what follows the words “depreciated medium” the following was substituted—“and that in the final liquidation of the payments, which shall have been made, due regard will be had for an equitable allowance for the circumstance of depreciation.”
